DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-15, filed December 23rd, 2020, with respect to the rejection(s) of claim(s) 1-2 & 6 under 35 U.S.C. 102 (Korthaus) have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 

Applicant's arguments filed December 23rd, 2020, with respect to the rejection(s) of claim(s) 1, 3, & 7 under 35 U.S.C. 103 (Zanarini in view of Korthaus)  have been fully considered but they are not persuasive. Please refer to the Examiner’s responses below.

In regards to Applicant’s argument that “Zanarini fails to show a non-annular drive chamber. As the Zanarini drive chambers 14, 15 are similarly burdened by the connection rod 11, the Zanarini drive chambers are annular”, the Examiner must respectfully disagree.   The Examiner respectfully directs Applicant’s attention to the 112(a) and 112(b) rejections below, which detail that Applicant’s newly-added “non-annular” limitation constitutes new matter and is also indefinite.  In light of these 112 rejections, the Examiner has been forced to assume the meaning of “non-annular circular cross-sectional configuration” given Applicant’s originally-filed specification.  As denoted below, for examination purposes herein, the Examiner has interpreted “non-annular circular cross-sectional configuration” as requiring the compression chambers and drive chamber in isolation to have a circular cross-section.  In other words, when disregarding any structures therein, the compression chambers and drive chambers .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 & 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Applicant has amended independent Claim 1 to now require the recited compression chambers and drive chambers to comprise “a non-annular circular cross-sectional configuration”; this limitation constitutes new matter that is not supported by the originally filed specification.  The Examiner has thoroughly reviewed Applicant’s originally filed specification and finds that it does not speak to this structural arrangement; in particular, it does not speak to the recited non-annular circular cross-sectional configuration”.  Given that such a structure is not described in the written description of the specification, it appears that Applicant is relying solely on the figures to provide support for this limitation.  However, the figures also fail to support this limitation.  This is because Figure 1 (the elected embodiment under examination) does not depict the compression chambers 14 or the drive chambers 10 as having a “non-annular circular cross-sectional configuration”, as now claimed.  As clearly seen in Figure 1, each compression chamber 14 extends between the distal end face of the outer cylinder 15 and the annular seal 21.  Given this, it is apparent that each compression chamber 14 is annular directly adjacent the seal 21.  This is especially apparent at the left half of Figure 1, where the intermediate cylinder 3 takes up the center of the chamber 14, thus forming a primarily annular chamber 14.  However, an annular shape is also clearly visible at the right side compression chamber 14, directly adjacent to the ride side seal 21.  In other words, even when the intermediate cylinder 3 is retracted, the chamber 14 still comprises an annular shape.  Similarly, each drive chamber 10 extends between the distal end face of the intermediate cylinder 3 and the annular seal 2, such that each drive chamber 10 is annular adjacent the seal 2 (i.e. radially between fixed piston 4 and intermediate cylinder 3).  In other words, Figure 1 appears to contradict Applicant’s newly recited limitation requiring these chambers to have a “non-annular circular cross-sectional configuration”.  Therefore, it is clear that this new limitation lacks support within the originally filed specification.  Furthermore, the Examiner notes that the term “non-annular” is a negative limitation.  Applicant should note that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have non-annular” as now recited.  Therefore, for all of these reasons, Applicant’s newly added limitation constitutes new matter.
For examination purposes herein, the Examiner has interpreted “non-annular circular cross-sectional configuration” as requiring the compression chambers and drive chamber in isolation to have a circular cross-section.  In other words, when disregarding any structures therein, the compression chambers and drive chambers have a circular cross-section.  This interpretation is made in light of Applicant’s specification given the Examiner’s best understanding of the disclosed and depicted invention.
Regarding Claim 6, Applicant has amended Claim 6 to now require the control system to comprise “a valve that has an entry position for connecting the power source to the first and second piston channels and the first and second drive chambers, and an exit position for connecting the first and second drive chambers and the first and second piston channels to the heat exchanger”; this limitation constitutes new matter that is not supported by the originally filed specification.  The Examiner has thoroughly reviewed Applicant’s originally filed specification and finds that it does not speak to this arrangement.  In particular, the specification does not speak to a singular “valve” that provides and withdraws fluid to both the first and the second piston channels, as now claimed.  In particular, Applicant’s Figure 1 makes clear that two respective valves are used to provide fluid to/from the respective piston channels (7).  In other words, Applicant’s specification does not support a singular valve provide both piston channels with fluid, and in fact, appears to directly contradict this newly recited limitation.  Therefore, this limitation constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regards to Claim 1, Applicant has amended independent Claim 1 to now require the recited compression chambers and drive chambers to comprise “a non-annular circular cross-sectional configuration”; this limitation is indefinite.  It is not understood what particular structure or arrangement is required of the phrase “non-annular circular cross-sectional configuration”.  As noted above, Applicant’s specification does not speak to this limitation, and the supplied figures appear to contradict any reasonable interpretation of the limitation at hand.  Given this, the Examiner is left at a loss as to what particular structure, form, or arrangement is actually required of this new language, rendering the claim indefinite.
In regards to Claim 6, Applicant has amended Claim 6 to now require a single valve to provide an entry position connecting the power source to both channels and both drive chambers, as well as an exit position connecting both channels and both drive chambers to the heat exchanger.   Given Applicant’s specification, it is not understood what is meant by this limitation.  Specifically, it is not clear if the entry position supplies fluid to both channels and both drive chambers simultaneously, or if only one channel and only one drive chamber at a time is supplied with fluid.  It is especially difficult to ascertain the meaning here given that Applicant’s specification does not appear to support a singular valve supplying both channels and both drive chambers (see the 112(a) rejection above).  This renders Claim 6 indefinite.   For examination purposes herein, the Examiner has interpreted Claim 6 as requiring the 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,761,118 to Zanarini in view of US 4,818,192 to Korthaus.

    PNG
    media_image1.png
    478
    814
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Zanarini discloses:

(1)	An internally cooled inline compressor (Fig. 1; Zanarini discloses a “reciprocating compressor”), comprising: a) Fixed first and second pistons (2, 3), each with a channel (12, 13) therethrough (Fig. 1), the second piston coupled (via cylinder 6) to the first piston (as clearly seen in Fig. 1); b) A first fixed outer cylinder (5) with a gas inlet (adjacent to 17) and a gas outlet (adjacent to 19), each of the gas inlet and the gas outlet having at least one one-way valve (check valves 17 & 19); c) A second fixed outer cylinder (7) with a gas inlet (adjacent 17) and a gas outlet (adjacent 19), each of the gas inlet and the gas outlet having at least one one-way valve (check valves 17 & 19), the second outer cylinder coupled (via fixed pistons 2, 3 and cylinder 6) with the first outer cylinder (as clearly seen in Fig. 1); d) A first intermediate cylinder (8) having a closed compression end (i.e. closed left end wall) and a side wall (i.e. the circumferential sidewall seen in Fig. 1), the first intermediate cylinder compression end and a which reciprocate in fluid-tight fashion”; col. 2, lines 61-63); e) A second intermediate cylinder (10) that is coupled to the first intermediate cylinder (via rod 11), the second intermediate cylinder having a closed compression end (i.e. closed left end wall) and a side wall (i.e. the circumferential sidewall seen in Fig. 1), the second intermediate cylinder compression end and a portion of the second intermediate cylinder side wall located between the second piston and the second outer cylinder (apparent in Fig. 1), the compression end and the side wall of the second intermediate cylinder, a side wall of the second outer cylinder, and an end wall of the second outer cylinder forming a second compression chamber (right side chamber 22) (Fig. 1), the compression end and the side wall of the second intermediate cylinder and the second piston forming a second drive chamber (15) (Fig. 1), the second drive chamber communicating with the second piston channel (13) (Fig. 1), the second intermediate cylinder capable of reciprocating between the second piston and the second outer cylinder (“which reciprocate in fluid-tight fashion”; col. 2, lines 61-63), f) The first and second compression chambers (22) and the first and second drive chambers (14, 15) each comprising a non-annular circular cross-sectional configuration (please refer to the 112(a) and 112(b) rejections above; all four chambers, taken in isolation, have circular cross-sections); g) A power source (“hydraulic power pack”; col. 3, lines 19-21) connected to the channels of the first and second pistons (i.e. via un-oil under pressure”) to the first and second drive chambers to reciprocate the first and second intermediate cylinders (col. 3, lines 19-25)

Although Zanarini discloses the majority of Applicant’s recited invention, he does not further disclose a heat exchanger alternately connected to the channels of the first and second pistons so that the drive fluid that is discharged from the first and second drive chambers passes through the heat exchanger (Zanarini does not disclose a heat exchanger in the hydraulic drive circuit supplying channels 12-13 and drive chambers 14-15).
However, as noted in the previous office action, Korthaus discloses another hydraulically driven reciprocating piston compressor in which an intermediate cylinder (10, 12) reciprocates between a fixed piston (14-17) and a fixed outer cylinder (1, 9), wherein a hydraulic power source (18a) is connected to a channel (16, 17) within the fixed piston (via hydraulic lines 18; apparent in Fig. 1) to alternately provide and discharge a drive fluid (“hydraulic drive medium”; col. 3, lines 64-66) to a drive chamber to reciprocate the intermediate cylinder (col. 3, line 39 col. 4, line 24).  Korthaus goes on to disclose a heat exchanger (9a) that is alternately connected to the channel so that the drive fluid that is discharged from the drive chamber passes through the heat exchanger, wherein the heat exchanger is integrated directly into the fixed outer cylinder (Fig. 1; col. 1, line 60 – col. 2, line 20; col. 3, line 48 – col. 4, line 9).  Korthaus discloses that this arrangement provides a simplified cooling circuit that cools the hydraulic drive fluid without requiring external/extraneous heat exchangers, thereby resulting in a continuous direct cooling of the packing sealing faces which are in contact with the plunger rod and/or the cylindrical walls of the pump cylinder, so that the packing material cannot burn even when the pump runs dry.  As such, Korthaus discloses that the use of a cooling circuit for the drive fluid provides improved cooling for the pump (and associated seals therein), thereby improving the pump’s overall .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanarini-Korthaus as applied to claim 1 above, and further in view of US 6,062,828 to Townsend.
In regards to Claim 6, Zanarini does not specify the use of a control system, including a valve, as claimed.  The Examiner respectfully directs Applicant to the 112(a) and 112(b) rejections previous above, which alter the manner in which the Examiner must interpret Claim 6.
However, Townsend discloses another reciprocating piston assembly (Fig. 1) similar to Zanarini, and further discloses a control system (41-43, 50, 52-53) that alternately provides and discharges drive fluid to/from two drive chambers via respective drive channels (43, 53), the control system comprising a valve (41; Fig. 1) that has an entry position for connecting the power source (i.e. a source of pressurized fluid) to a channel (43) and a drive chamber (i.e. the right side drive chamber) (as shown in Fig. 1), and an exit position for connecting the other drive chamber (i.e. the left side drive chamber) to the other channel (53) (col. 3, lines 15-46).  This singular valve control system provides a simplistic means of controlling the supply and removal of drive fluid in an alternating fashion and with a minimal number of components (i.e. fewer valves).  Therefore, to one of ordinary skill desiring a simplified control system .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanarini-Korthaus-Townsend (applied above) and further in view of US 2014/0093395 to Leavy et al.
In regards to Claim 7, Zanarini-Korthaus-Townsend discloses the internally cooled inline compressor of claim 6, but does not further disclose wherein the control system further comprises: a) A positional sensor for sensing the positions of the intermediate cylinders; b) A controller connected to the positional sensor, the controller connected to the valve.
However, Leavy et al. (Leavy) discloses another fluid-driven inline a piston compressor in which a control system (105, 108, 111) includes a positional sensor (108, 108b, 108c) for sensing the position of the intermediate cylinder (107) and a controller (111) connected to the positional sensor, the controller connected to a fluid control valve (105) (all seen in Fig. 1).  Leavy goes on to describe the alternating reciprocation of the pump, wherein the position sensor (108, 108b, 108c) detects that the position of the intermediate cylinder 107 to ensure a completed stroke such that the controller 111 can shift the valve 105 to begin another filling stroke in such a way that the controller 111 controls the repetition of filling and compression strokes until the desired high pressure has been reached (paras. 17-18).   As such, Leavy makes clear that use of position sensors allows the fluid drive circuit to ensure full and complete strokes throughout operation, thereby ensuring high compressor efficiency.  Therefore, to 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is reminded that no claim(s) can be properly allowed until each and every 112(a) and 112(b) rejection has been remedied by Applicant.
In the spirit of expeditious prosecution, the Examiner recommends that Applicant remove the term “non-annular” from Claim 1, and instead define the connection 17 between the two intermediate cylinders 3.  For example, Applicant might consider defining the connection 17 between the two intermediate pistons and how it surrounds both the first and second fixed pistons.  This suggestion is made only in the spirit of assisting Applicant in advancing prosecution.  However, it is Applicant’s right to amend (or not amend) the claim(s) in whatever manner Applicant desires.




Conclusion
Applicant's amendments filed on December 23rd, 2020 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC